DETAILED ACTION
Claims 1-23 are pending in this application.
Claims 2-3, 7-9, 16-20 are objected to.
Claims 1, 4-6, 10-15 and 21-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/28/2022 and 6/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 2-3, 7-9, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites the limitation “wherein the page size residency metadata comprises a plurality of counters, each counter associated with a page size and configured to track a number of pages of the associated page size present in the TLB”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0021, 0024, 0030 and FIG. 3c].  Said limitations, in combination with the other recited limitations of claim 2, are not taught or suggested by the prior art of record.
The closest prior art of record includes: Grohoski et al. (U.S. Patent No. 7543132) which teaches a plurality of counters in a prediction array, each counter outputting a predicted page size but does not teach the counters representing a number of pages for each page size.
Claim 3 recites the limitation “the TLB is further configured to suppress a lookup for a first page size when the page size residency metadata associated with the first page size indicates that no pages of the first page size are present in the TLB”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0026].  Said limitations, in combination with the other recited limitations of claim 3, are not taught or suggested by the prior art of record.
Claims 9 and 18 contain similar limitations to claim 3, and are considered allowable for at least the same reasons as claim 3.  Claims 19-20 depend from claim 18, and are considered allowable for at least the same reasons as claim 18.
The closest prior art of record includes: Grohoski et al. (U.S. Patent No. 7543132) which teaches a plurality of counters in a prediction array, each counter outputting a predicted page size but does not teach the counters identifying if no pages of a certain page size are present.
	Claim 7 recites the limitation “the lookup order is based on at least one of a most recently used, most frequently used, exact age, first-in-first-out, or random order”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0022].  Said limitations, in combination with the other recited limitations of claim 6, are not taught or suggested by the prior art of record.
The closest prior art of record includes: Grohoski et al. (U.S. Patent No. 7543132) which teaches a plurality of counters in a prediction array, each counter outputting a predicted page size but does not teach the counters outputting predicted page sizes in a recently/frequently-used type order.
Claim 16 contains similar limitations to claim 7, and is considered allowable for at least the same reasons as claim 7. Claim 17 depends from claim 16, and is considered allowable for at least the same reasons as claim 16.
Claim 8 recites the limitation “the lookup order is based on a combination of a most recently used and a most frequently used order”
Said limitation is taught by the specification of the instant application as originally filed at least at [P. 0022].  Said limitations, in combination with the other recited limitations of claim 7, are not taught or suggested by the prior art of record.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 10-15 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grohoski et al. (U.S. Patent No. 7543132) in view of Ben-Meir et al. (U.S. Patent No. 9058284).

Claim 1
Grohoski (7543132) teaches:
An apparatus, comprising: […] a unified translation lookaside buffer (TLB) configured to support a plurality of page sizes, Col. 9 line 66 – Col. 10 line 23 tables called translation storage buffers (TSBs) are cached in TLBs, which support multiple page sizes. Mappings must be searched by page size; FIG. 3 and Col. 4 lines 54-67 invention is embodied by processor chip 30 (apparatus)
[…] perform a TLB transaction in the TLB; and Col. 10 line 61 – Col. 11 line 39 and FIG. 6 a MMU miss request results in the predictor selecting a TSB for a table walk
store and dynamically update in response to the TLB transaction, page size residency metadata associated with each of the plurality of page sizes; and Col. 11 line 49 – Col. 12 line 18 and FIG. 8 The predictor array comprises a plurality of two-bit counters CNTR 0-63 (page size residency metadata), each counter comprises a two-bit TSB predictor value; Col. 12 line 35-48 each predictor entry corresponds to a page size, the counter value is incremented or decremented based on whether the prediction was a TSB miss/hit (TLB transaction)
the TLB configured to: 
determine an order in which to perform a lookup on at least a subset of the plurality of page sizes based on the page size residency metadata; and Col. 10 line 61 – Col. 11 line 39 and FIG. 6 a six-bit predictor index is provided to predictor array 72; Col. 11 line 49 – Col. 12 line 18 the value of the two-bit counter (page size residency metadata) from the prediction array 72 is used for the TSB table size prediction; Col. 10 line 24-31 If no match is found, hardware continues predicting each remaining page size, until either a match is found, or no matching entry is found
perform a lookup for at least a subset of page sizes of the plurality of page sizes in the determined order. Col. 10 line 24-31 hardware chooses a candidate page size by predicting the page size of the virtual address. It then searches the TSB for that page size. If no match is found, hardware continues predicting each remaining page size, until either a match is found, or no matching entry is found; Col. 10 line 61 – Col. 11 line 39 the predicted TSB is requested from L2 cache (combined with L2 TLB taught by Ben-Meir)
Grohoski does not explicitly teach the TLB being within an MMU, the MMU performing the TLB transaction and storing and updating page size residency metadata.
Ben-Meir (9058284) teaches:
a memory management unit (MMU) comprising a unified translation lookaside buffer (TLB) configured to support a plurality of page sizes, Col. 4 lines 14-23 and FIG. 1 MMU 100 includes Unified L2 TLB (UTB); Col. 7 lines 35-45 UTB holds both VA to PA and IPA to PA mappings and supports multiple page sizes
the MMU configured to: 
perform a TLB transaction in the TLB; and Col. 9 line 66 to Col. 10 line 14 MMU obtains a translation from the page table and writes the new entry into the UTB (TLB transaction)
store and dynamically update in response to the TLB transaction, page size residency metadata associated with each of the plurality of page sizes; and Col. 9 line 66 to Col. 10 line 14 the page size attribute for a new entry allocated in UTB is determined by the associated PTE (i.e. the page size is updated as entries are added/removed from UTB)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Grohoski with the TLB being within an MMU, the MMU performing the TLB transaction and storing and updating page size residency metadata taught by Ben-Meir
The motivation to reduce the amount of time it takes to service a translation request (See Ben-Meir Col. 4 lines 14-23)
The systems of Grohoski and Ben-Meir are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Grohoski with Ben-Meir to obtain the invention as recited in claims 1-11.

Claim 4
Grohoski (7543132) teaches:
The apparatus of claim  1, wherein the TLB is further configured to perform a lookup for a second page size when the page size residency metadata associated with the second page size indicates that at least one page of the second page size is present in the TLB. Col. 10 line 24-31 hardware chooses a candidate page size and then searches the TSB for that page size. If no match is found, hardware continues predicting each remaining page size (second page size), until either a match is found, or no matching entry is found

Claim 5
Grohoski (7543132) teaches:
The apparatus of claim 4, wherein the TLB is further configured to perform a lookup for a third page size before the second page size when the page size residency metadata associated with the third page size indicates that more pages of the third page size are present in the TLB than pages of the second page size. Col. 10 line 24-31 hardware continues predicting each remaining page size (second page size), until either a match is found, or no matching entry is found

Claim 6
Grohoski (7543132) teaches:
The apparatus of claim 1, further comprising a page size lookup order block configured to dynamically determine a lookup order for the plurality of page sizes. Col. 11 line 49 – Col. 12 line 18 the high-order bit of the two-bit counter (page size residency metadata) from the prediction array 72 (page size lookup order block) is used for the TSB table size prediction

Claim 10
Grohoski (7543132) teaches:
The apparatus of claim 1, integrated into an integrated circuit (IC). Col. 8 line 55 – Col. 9 line 6 and FIG. 3, which illustrates a collection of eight processor cores on a single integrated circuit die. 

Claim 11
Grohoski (7543132) teaches:
The apparatus of claim 10, further integrated into a device selected from the group consisting of: a server, a computer, a portable computer, a desktop computer, a mobile computing device, a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a global positioning system (GPS) device, a mobile phone, a cellular phone, a smart phone, a session initiation protocol (SIP) phone, a tablet, a phablet, a wearable computing device (e.g., a smart watch, a health or fitness tracker, eyewear, etc.), a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, a portable digital video player, an automobile, a vehicle component, avionics systems, a drone, and a multicopter. Col. 1 line 19-34 and FIG. 1 computer system includes CPU 2 (i.e. processor chip 30). Such computer systems may be used in a variety of applications, including as a server 10

Claim 12 
Grohoski (7543132) teaches:
An apparatus, comprising: means for managing memory, the means for managing memory including means for caching translations configured to support a plurality of page sizes, Col. 9 line 66 – Col. 10 line 23 tables called translation storage buffers (TSBs) are cached in TLBs, which support multiple page sizes. Mappings must be searched by page size; FIG. 3 and Col. 4 lines 54-67 invention is embodied by processor chip 30 (apparatus) 
the means for managing memory further configured to: perform a TLB transaction in the TLB; and Col. 10 line 61 – Col. 11 line 39 and FIG. 6 a MMU miss request results in the predictor selecting a TSB for a table walk
store and dynamically update in response to the TLB transaction, page size residency metadata associated with each of the plurality of page sizes, Col. 11 line 49 – Col. 12 line 18 and FIG. 8 The predictor array comprises a plurality of two-bit counters CNTR 0-63 (page size residency metadata), each counter comprises a two-bit TSB predictor value; Col. 12 line 35-48 each predictor entry corresponds to a page size, the counter value is incremented or decremented based on whether the prediction was a TSB miss/hit (TLB transaction)
the means for caching translations further configured to: determine an order in which to perform a lookup on at least a subset of the plurality of page sizes based on the page size residency metadata; and Col. 10 line 61 – Col. 11 line 39 and FIG. 6 a six-bit predictor index is provided to predictor array 72; Col. 11 line 49 – Col. 12 line 18 the value of the two-bit counter (page size residency metadata) from the prediction array 72 is used for the TSB table size prediction; Col. 10 line 24-31 If no match is found, hardware continues predicting each remaining page size, until either a match is found, or no matching entry is found 
perform a lookup for at least a subset of page sizes of the plurality of page sizes in the determined order. Col. 10 line 24-31 hardware chooses a candidate page size by predicting the page size of the virtual address. It then searches the TSB for that page size. If no match is found, hardware continues predicting each remaining page size, until either a match is found, or no matching entry is found; Col. 10 line 61 – Col. 11 line 39 the predicted TSB is requested from L2 cache (combined with L2 TLB taught by Ben-Meir)

Claim 13
Grohoski (7543132) teaches:
 A method, comprising: performing a translation lookaside buffer (TLB) transaction in a TLB; Col. 10 line 61 – Col. 11 line 39 and FIG. 6 a MMU miss request results in the predictor selecting a TSB for a table walk 
storing and dynamically updating in response to the TLB transaction, page size residency metadata associated with each of a plurality of page sizes; Col. 11 line 49 – Col. 12 line 18 and FIG. 8 The predictor array comprises a plurality of two-bit counters CNTR 0-63 (page size residency metadata), each counter comprises a two-bit TSB predictor value; Col. 12 line 35-48 each predictor entry corresponds to a page size, the counter value is incremented or decremented based on whether the prediction was a TSB miss/hit (TLB transaction) 
receiving a lookup […] a unified TLB configured to support the plurality of page sizes; Col. 9 line 66 – Col. 10 line 23 tables called translation storage buffers (TSBs) are cached in TLBs, which support multiple page sizes. Mappings must be searched by page size; FIG. 3 and Col. 4 lines 54-67 invention is embodied by processor chip 30 (apparatus) 
determining an order in which to perform the lookup on at least a subset of the plurality of page sizes based on the page size residency metadata; and Col. 10 line 61 – Col. 11 line 39 and FIG. 6 a six-bit predictor index is provided to predictor array 72; Col. 11 line 49 – Col. 12 line 18 the value of the two-bit counter (page size residency metadata) from the prediction array 72 is used for the TSB table size prediction; Col. 10 line 24-31 If no match is found, hardware continues predicting each remaining page size, until either a match is found, or no matching entry is found 
performing the lookup for at least a subset of page sizes of the plurality of page sizes in the determined order. Col. 10 line 24-31 hardware chooses a candidate page size by predicting the page size of the virtual address. It then searches the TSB for that page size. If no match is found, hardware continues predicting each remaining page size, until either a match is found, or no matching entry is found; Col. 10 line 61 – Col. 11 line 39 the predicted TSB is requested from L2 cache (combined with L2 TLB taught by Ben-Meir)
Grohoski does not explicitly state performing the lookup in a unified TLB.
 […] receiving a lookup for a unified TLB configured to support the plurality of page sizes; Col. 4 lines 14-23 and FIG. 1 MMU 100 includes Unified L2 TLB (UTB); Col. 7 lines 35-45 UTB holds both VA to PA and IPA to PA mappings and supports multiple page sizes; Col. 4 lines 14-25 and FIG. 1 MMU 100 includes Unified L2 TLB (UTB), and receives translation requests from ICF 102 and LSU 104
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Grohoski with performing the lookup in a unified TLB taught by Ben-Meir
The motivation to reduce the amount of time it takes to service a translation request (See Ben-Meir Col. 4 lines 14-23)
The systems of Grohoski and Ben-Meir are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Grohoski with Ben-Meir to obtain the invention as recited in claims 13-20.

Claim 14
Grohoski (7543132) teaches:
The method of claim 13, further comprising forming an annotated lookup request including the lookup and at least a subset of the page size residency metadata. Col. 10 line 61 – Col. 11 line 39 and FIG. 6 the output of predictor array 72 is a two-bit predictor variable “Pred” (page size residency metadata), which is combined with the Pid, Context and VA to complete the set of parameters, which are output in a read request (annotated lookup) for the TSB from the predicted table.  

Claim 15
Grohoski (7543132) teaches:
The method of claim 14, further comprising: providing the annotated lookup request to the unified TLB; and performing the annotated lookup request at the unified TLB. Col. 10 line 61 – Col. 11 line 39 and FIG. 6 the Pred, Pid, Context and VA (virtual address) to complete the set of parameters, which are output in a read request for the TSB from the predicted table in L2 cache; Col. 9 line 66 – Col. 10 line 23 TSBs are cached in TLBs

Claim 21
Grohoski (7543132) teaches:
A non-transitory computer-readable medium having stored thereon computer executable instructions which, when executed by a processor, cause the processor to: Col. 13 line 16-56 the invention may be implemented in by a computer program
perform a translation lookaside buffer (TLB) transaction in the TLB; Col. 10 line 61 – Col. 11 line 39 and FIG. 6 a MMU miss request results in the predictor selecting a TSB for a table walk; Col. 9 line 66 – Col. 10 line 23 TSBs are cached in TLBs
store and dynamically update in response to the TLB transaction, page size residency metadata associated with each of a plurality of page sizes; Col. 11 line 49 – Col. 12 line 18 and FIG. 8 The predictor array comprises a plurality of two-bit counters CNTR 0-63 (page size residency metadata), each counter comprises a two-bit TSB predictor value; Col. 12 line 35-48 each predictor entry corresponds to a page size, the counter value is incremented or decremented based on whether the prediction was a TSB miss/hit (TLB transaction)
receive a lookup […] a unified TLB configured to support the plurality of page sizes; Col. 10 line 61 – Col. 11 line 39 MMU requests are received by MMU miss-request datapath of FIG. 6; Col. 9 line 66 – Col. 10 line 23 TSBs are cached in TLBs, which support a plurality of page sizes
determine an order in which to perform the lookup on at least a subset of the plurality of page sizes based on the page size residency metadata; and Col. 10 line 61 – Col. 11 line 39 and FIG. 6 a six-bit predictor index is provided to predictor array 72; Col. 11 line 49 – Col. 12 line 18 the value of the two-bit counter (page size residency metadata) from the prediction array 72 is used for the TSB table size prediction; Col. 10 line 24-31 If no match is found, hardware continues predicting each remaining page size, until either a match is found, or no matching entry is found
performing the lookup for at least a subset of page sizes of the plurality of page sizes in the determined order. Col. 10 line 24-31 hardware chooses a candidate page size by predicting the page size of the virtual address. It then searches the TSB for that page size. If no match is found, hardware continues predicting each remaining page size, until either a match is found, or no matching entry is found
Grohoski does not explicitly state performing the lookup in a unified TLB.
[…] receive a lookup for a unified TLB configured to support the plurality of page sizes; Col. 4 lines 14-23 and FIG. 1 MMU 100 includes Unified L2 TLB (UTB); Col. 7 lines 35-45 UTB holds both VA to PA and IPA to PA mappings and supports multiple page sizes; Col. 4 lines 14-25 and FIG. 1 MMU 100 includes Unified L2 TLB (UTB), and receives translation requests from ICF 102 and LSU 104
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Grohoski with performing the lookup in a unified TLB taught by Ben-Meir
The motivation to reduce the amount of time it takes to service a translation request (See Ben-Meir Col. 4 lines 14-23)
The systems of Grohoski and Ben-Meir are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Grohoski with Ben-Meir to obtain the invention as recited in claims 21-23.

Claim 22
Grohoski (7543132) teaches:
The non-transitory computer-readable medium of claim 21, further comprising computer executable instructions which, when executed by the processor, cause the processor to form an annotated lookup request including the lookup and at least a subset of the page size residency metadata. Col. 10 line 61 – Col. 11 line 39 and FIG. 6 the output of predictor array 72 is a two-bit predictor variable “Pred” (page size residency metadata), which is combined with the Pid, Context and VA to complete the set of parameters, which are output in a read request (annotated lookup) for the TSB from the predicted table.  

Claim 23
Grohoski (7543132) teaches:
The non-transitory computer-readable medium of claim 22, further comprising computer executable instructions which, when executed by the processor, cause the processor to: provide the annotated lookup request to the unified TLB; and perform the annotated lookup request at the unified TLB. Col. 10 line 61 – Col. 11 line 39 and FIG. 6 the Pred, Pid, Context and VA (virtual address) to complete the set of parameters, which are output in a read request for the TSB from the predicted table in L2 cache; Col. 9 line 66 – Col. 10 line 23 TSBs are cached in TLBs

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura et al. (U.S. PGPub 2013/0080735) teaches controlling the search order of page tables based on page size, the search order control mechanism relying on a counter in a register

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/            Examiner, Art Unit 2133